15-2594
    Jiang v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 301 357
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    8th day of August, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DENNIS JACOBS,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ZHAO JIANG,
             Petitioner,

                     v.                                              15-2594
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Lewis G. Hu, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Greg D.
                                         Mack, Senior Litigation Counsel;
                                         Aaron D. Nelson, Trial Attorney,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Zhao Jiang, a native and citizen of the People’s

Republic of China, seeks review of a July 31, 2015 decision of

the BIA affirming a November 20, 2013 decision of an Immigration

Judge     (“IJ”)   denying   Jiang’s   application   for   asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).     In re Zhao Jiang, No. A205 301 357 (B.I.A.

July 31, 2015), aff’g No. A205 301 357 (Immig. Ct. N.Y. City

Nov. 20, 2013).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We have reviewed both the IJ’s and the BIA’s opinions “for

the sake of completeness.”     Wangchuck v. DHS, 448 F.3d 524, 528

(2d Cir. 2006).     The applicable standards of review are well

established.       See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).          For asylum

applications like Jiang’s, governed by the REAL ID Act, the

agency may, “[c]onsidering the totality of the circumstances

. . . base a credibility determination on the demeanor, candor,
                                 2
or    responsiveness        of   the   applicant    or    witness,”      and

inconsistencies in an applicant’s statements and other record

evidence “without regard to whether” those inconsistencies go

“to     the   heart    of    the    applicant’s    claim.”       8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163 n.2.                  The

adverse credibility determination is supported by substantial

evidence.

      The IJ reasonably relied on multiple inconsistencies among

Jiang’s testimony, supporting documents, and the testimony of

his witness.          Xiu Xia Lin, 534 F.3d at 163-64.                  Those

inconsistencies constitute substantial evidence because they

relate to Jiang’s claim of past harm in China.                Xian Tuan Ye

v. DHS, 446 F.3d 289, 295 (2d Cir. 2006).          As the IJ concluded,

Jiang provided inconsistent evidence regarding whether he or

the police called Jiang’s mother to bail him out of detention.

Jiang inconsistently testified to both; his application stated

that police allowed him to call his mother; and his mother’s

letter stated that she received a call from the police station.

Jiang    also   testified        inconsistently    as    to   whether    his

underground church was still in operation, stating that it was

not holding meetings, but was still standing, then explaining
                                       3
that the members still had faith but no physical space.

However, the church’s letter in support of Jiang’s application

was dated September 2013, indicating that the church still

existed.   That letter further undermined Jiang’s credibility

because it omitted any mention of any raids or arrests, even

though the letter was written by a member allegedly arrested

with Jiang.   See Xiu Xia Lin, 534 F.3d at 166 n.3 (holding that

“[a]n inconsistency and an omission are . . . functionally

equivalent”).    Jiang compounded this problem by testifying

inconsistently as to who was present during the raid on the

church: he initially stated that two church leaders were

present, Mr. Jiang and Mr. Li, but then testified that Mr. Jiang

was not present.    Finally, Jiang testified that, after his

release from detention, he lived with his parents, as he had

always done; however, his application stated that he went to

Fuzhou City to hide for a month before leaving China.

     The IJ’s findings are supported by the record and relate

to the single incident of past harm to which Jiang testified;

accordingly, their cumulative effect undermined the entire

basis of Jiang’s claim of past persecution.     Xian Tuan Ye, 446
F.3d at 295; Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).
                                4
Moreover, Jiang did not provide compelling explanations for

these inconsistencies.   Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005).

     The adverse credibility determination is further supported

by   Jiang’s   inconsistent    testimony   regarding   his   church

attendance in the United States and the IJ’s demeanor finding.

See Xiu Xia Lin, 534 F.3d at 167 (allowing reliance on

“collateral or ancillary” inconsistencies); Majidi, 430 F.3d

at 81 n.1 (explaining that “particular weight” is accorded to

IJ’s demeanor findings).      Jiang’s testimony that he attended

church every Monday beginning in April 2012 was inconsistent

with both a witness who testified that Jiang missed several

weeks and a letter from the church reporting attendance for less

than half of the weeks between April 2012 and the date of the

letter.   The IJ was not required to credit Jiang’s explanation,

which also contained inconsistencies.        Majidi, 430 F.3d at

80-81.

      Considering the multiple inconsistencies in the record,

and Jiang’s poor demeanor, the “totality of the circumstances”

supports the adverse credibility determination.        See Xiu Xia

Lin, 534 F.3d at 167.    That determination is dispositive of
                                 5
asylum, withholding of removal, and CAT relief because all three

forms of relief relied on the same factual predicate.   See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                               6